Dismissed and Opinion Filed June 4, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00094-CV

                   IN THE INTEREST OF E.M.P., A CHILD

               On Appeal from the 303rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-14-09282

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                         Opinion by Justice Pedersen, III
      The filing fee, docketing statement, and clerk’s record in this case are past

due. By postcard dated February 9, 2021, we notified appellant the $205 filing fee

was due. We directed appellant to remit the filing fee within ten days and expressly

cautioned appellant that failure to do so would result in dismissal of the appeal. Also

by postcard dated February 9, 2021, we informed appellant the docketing statement

in this case was due. We cautioned appellant that failure to file the docketing

statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated May 6, 2021, we informed appellant the clerk’s record had

not been filed because appellant had not paid for the clerk’s record. We directed

appellant to provide, within ten days, verification that (1) he had either paid for or
made arrangements to pay for the record, or (2) he is entitled to proceed without

payment of costs. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. To date, appellant has not paid the

filing fee, filed the docketing statement, provided the required documentation, or

otherwise corresponded with the Court regarding the status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




210094f.p05                                /Bill Pedersen, III//
                                           BILL PEDERSEN, III
                                           JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF E.M.P., A                   On Appeal from the 303rd Judicial
CHILD                                          District Court, Dallas County, Texas
                                               Trial Court Cause No. DF-14-09282.
No. 05-21-00094-CV                             Opinion delivered by Justice
                                               Pedersen, III. Justices Osborne and
                                               Nowell participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.



Judgment entered this 4th day of June, 2021.




                                       –3–